Case 20-04028-elm Doc 9 Filed 07/01/20           Entered 07/01/20 14:11:10   Page 1 of 2




 Randy Roberts, ID #17016400
 Tom W. Sharp, ID #00791643
  BLALACK & WILLIAMS, P.C.
 4851 LBJ Freeway, Ste. 750
 Dallas, TX 75244
 214/630-1916; 214/630-1112 (fax)
 Attorneys for American Airlines Federal Credit Union

                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 (DALLAS DIVISION)

 IN RE:                                      )
                                             )       CASE NO. 20-40117-elm13
 THERESA ANGELA WILLDEN                      )
      Debtor(s)                              )
                                             )
                                             )
 AMERICAN AIRLINES FEDERAL                   )
 CREDIT UNION,                               )
      Plaintiff                              )
                                             )
 vs.                                         )       ADVERSARY NO. 20-04028-elm
 THERESA ANGELA WILLDEN,                     )
      Defendant                              )

                     PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT

 TO THE HONORABLE JUDGE OF SAID COURT:

          AMERICAN AIRLINES FEDERAL CREDIT UNION, Plaintiff, files it Motion

 for Default Judgment against Defendant Theresa Angela Willden, and would show the

 Court as follows:

                                   INTRODUCTION

 1.       Plaintiff American Airlines Federal Credit Union seeks the entry of a Default

 Judgment against Defendant Theresa Angela Willden to determine the non-

 dischargeability of the indebtedness owned by Defendant under a Judgment entered by




 {00671897.DOCX}
Case 20-04028-elm Doc 9 Filed 07/01/20          Entered 07/01/20 14:11:10        Page 2 of 2




 the 17th District Court of Tarrant County, Texas on July 25, 2019 in Cause No. 017-

 297825-18.

 2.      This Adversary Case was filed on April 17, 2020. (Doc. 1). Summons was issued

 on April 20, 2020. (Doc. 4). The Summons was served upon Defendant on April 21,

 2020 and Proof of Service was filed on April 22, 2020 (Doc. 6).

 3.      Defendant failed to file or serve a Motion or Answer to the Complaint within the

 time allowed, and the Clerk noted and docketed a Clerk’s Entry of Default on May 22,

 2020 (Doc. 8).

 4.      Defendant is not on active military duty, has not been on active military duty

 within the last year, and is not subject to a future call-up to active duty. (See Status

 Report, App. 1.)

 5.      In support of this Motion, Plaintiff refers the Court to the Complaint and to the

 Brief and Appendix submitted with this Motion. A proposed Default Judgment is also

 submitted simultaneously with this Motion.

 6.      Accordingly, Plaintiff requests the entry of a Final Judgment establishing that the

 debt owed to Plaintiff, as reflected by the Final Judgment, is not dischargeable.

                                               Respectfully submitted,
                                               BLALACK & WILLIAMS, P.C.
                                               Attorneys for Plaintiff American Airlines
                                               Federal Credit Union


                                               BY: /s/ Randy Roberts
                                               Randy Roberts, ID #17016400
                                               Tom W. Sharp, ID #00791643
                                               4851 LBJ Freeway, Ste. 750
                                               Dallas, TX 75244
                                               214/630-1916; 214/630-1112 (fax)




 {00671897.DOCX}
